          Case 2:18-cv-01682-JCM-PAL Document 20 Filed 11/16/18 Page 1 of 2



 1 DICKINSON WRIGHT PLLC
   JOHN L. KRIEGER, Nevada Bar No. 6023
 2 Email : jkrieger@dickinson-wright.com

 3 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 4 Tel: (702) 550-4400
   Fax: (844) 670-6009
 5
   E. Russell Tarleton (Pro Hac Vice)
 6
   Marc Levy (Pro Hac Vice Pending)
 7 SEED IP Law Group LLP
   701 Fifth Avenue, Suite 5400
 8 Seattle, Washington 98104
   Tel: 206-622-4900
 9 Fax: 206-682-6031

10
   Attorneys for Plaintiffs
11 MUSIC Tribe Global Brands Ltd.

12                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
13
     MUSIC TRIBE COMMERCIAL NV, INC.,                 Case No.: 2:18-cv-01682-JCM-PAL
14
     AND
15   MUSIC TRIBE GLOBAL BRANDS, LTD.,
                                                       STIPULATION FOR EXTENSION OF
16                        Plaintiffs,                       TIME TO RESPOND TO
                                                              COUNTERCLAIM
17                 v.
18                                                                (First Request)
     AURATONE LLC,
19
                          Defendant.
20

21

22         IT IS HEREBY STIPULATED between Plaintiffs MUSIC Tribe Commercial NV, Inc.,
23 and MUSIC Tribe Global Brands, Ltd. (collectively, “MUSIC Tribe”), by and through their

24 counsel or record, and AURATONE LLC (together with MUSIC Tribe, the “Parties”), hereby

25 agree and consent to extend the deadline for MUSIC Tribe to respond to Defendant’s Counterclaim

26 (“Counterclaim”) (ECF No.16).        MUSIC Tribe shall have up to and including Monday,
27 November 26, 2018, in which to respond to the Counterclaim.

28

                                                  1
          Case 2:18-cv-01682-JCM-PAL Document 20 Filed 11/16/18 Page 2 of 2



 1         This request is brought in good faith and not for the purpose of undue delay.
 2         IT IS SO AGREED AND STIPULATED:
 3   DATED this 16th day of November 2018.             DATED this 16th day of November 2018.
 4
     /s/ John L. Krieger                               /s/ Michael D. Rounds
 5   John L. Krieger, Esq.                             Patrick J. Reilly, Esq.
     DICKINSON WRIGHT PLLC                             Michael D. Rounds, Esq.
 6
     8363 West Sunset Road, Suite 200                  BROWNSTEIN HYATT FARBER
 7   Las Vegas, Nevada 89113-2210                      SCHRECK, LLP
                                                       100 North City Parkway, Suite 1600
                                                       Las Vegas, NV 89106-4614
 8   E. Russell Tarleton (Pro Hac Vice)
     Marc Levy (Pro Hac Vice Pending)
 9
     SEED IP Law Group LLP
10   701 Fifth Avenue, Suite 5400
     Seattle, Washington 98104
11   Tel. 206-622-4900
     Fax. 206-682-6031
12
     Attorneys for Plaintiffs
13
     MUSIC Tribe Global Brands Ltd.
14

15
                                                IT IS SO ORDERED:
16

17                                              ____________________________________
                                                UNITED STATES DISTRICT JUDGE
18

19 DATED: November 26, 2018

20

21

22

23

24

25

26

27

28

                                                   2
